United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3045
                         ___________________________

                              United States of America

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                              Thomas Franklin Houck

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                             Submitted: April 10, 2018
                               Filed: April 26, 2018
                                  ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

GRUENDER, Circuit Judge.

      Thomas Houck was indicted on one count of receipt and distribution of child
pornography. See 18 U.S.C. § 2252(a)(2). Before trial, the district court granted
Houck’s motion to suppress, finding that the search of his recreational vehicle (“RV”)
exceeded the scope of an otherwise valid search warrant. Because the officers were
not objectively unreasonable in their belief that the RV fell within the warrant’s
authorization to search “any vehicles,” we reverse.

                                           I.

      As part of his work with a Pennsylvania computer-crimes task force, Detective
Gregory Wahl located a computer that was sharing child pornography on the Ares
peer-to-peer network. Wahl was able to establish the IP address of the computer,
which he traced to the residence of Houck’s mother in Manheim, Pennsylvania. This
information led another member of the task force, Detective Keith Kreider, to conduct
“basic surveillance” of the property, where he observed a pickup truck and a fifth-
wheel trailer-style RV in the driveway. Kreider then applied for and obtained a
search warrant. The warrant application included a request to search “any vehicles . . .
present at the time of execution . . . due to the size and portability of many of today’s
media storage devices.” Kreider later testified that he did not specifically identify the
RV in the warrant application or seek a separate warrant to search the RV based on
his belief that it fell within the scope of the warrant’s authorization to search “any
vehicles.” He further testified that, had the warrant not expressly covered vehicles,
he would have applied for a second warrant to search the RV.

      Officers executed the search warrant on July 2, 2015. Upon arriving at the
residence, the officers saw Houck’s RV and pickup truck parked in the driveway.
The truck had a trailer attachment, but the RV was not connected to it. The RV itself
had Missouri license plates, a valid inspection tag, and a vehicle identification
number. It had fully inflated tires and no permanent attachments to the ground.
However, it was connected to water and electric lines, and there was a satellite dish
attached to the roof. Kreider estimated that it would have taken approximately thirty
minutes to prepare the RV for travel.




                                          -2-
       The officers proceeded to the door of the RV and requested that Houck and his
girlfriend join them inside the residence. Kreider then read the execution portion of
the warrant to the couple and Houck’s mother, explaining that they were looking for
computers with Ares software. Houck was the only one familiar with Ares, and he
admitted to owning a laptop with the software installed on it. He further advised
Kreider that his laptop was in the RV and even offered to retrieve it, but Kreider
declined his proposal.

       From there, the investigation proceeded on two fronts. Two detectives at the
scene asked if Houck would accompany them to a nearby police station for an
interview, and he agreed. Throughout the process, the detectives repeatedly advised
Houck that his participation was voluntary and that he could terminate the interview
at any time. He eventually admitted to downloading, viewing, and deleting numerous
videos containing child pornography. Meanwhile, the officers at the residence
executed the search and seized Houck’s laptop, Apple iPhone 6, and Olympus XD
picture card from the RV. They then conducted a forensic preview of the devices and
located files that appeared to contain child pornography. A subsequent forensic
examination revealed that external data-storage devices had been connected to the
laptop. Because these devices were not located during the initial search, Kreider
applied for a second warrant, which specifically identified Houck’s RV as a location
to be searched. The second search led to the seizure of two digital cameras.

        After his indictment, Houck moved to suppress the evidence seized during the
initial search of his RV. He also sought to suppress as fruits of the poisonous tree his
statements to officers at the residence, his admissions during the stationhouse
interview, and the evidence seized during the second search. See Wong Sun v. United
States, 371 U.S. 471, 484-88 (1963). The district court referred the motion to a
magistrate judge, who issued a report and recommendation (“R&R”) finding that
nearly all of the challenged evidence should be excluded. This conclusion was based
primarily on an analysis of the Supreme Court’s application of the “automobile

                                          -3-
exception” to the warrantless search of a motor home in California v. Carney, 471
U.S. 386 (1985). Despite recognizing that the officers here had a valid search
warrant, the magistrate judge applied Carney and determined that, while Houck’s RV
was “readily mobile,” it qualified as a residence rather than a vehicle. The district
court adopted the R&R in its entirety and granted Houck’s motion to suppress all
evidence obtained after he left his mother’s property. The Government now appeals,
arguing that the warrant’s authorization to search “any vehicles” included the RV and
that, even if mistaken, the officers’ reading of the warrant was reasonable.

                                          II.

       The Fourth Amendment protects the “right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV. “Ordinarily, evidence obtained in violation of the Fourth
Amendment is subject to the exclusionary rule and, therefore, cannot be used in a
criminal proceeding against the victim of the illegal search and seizure.” United
States v. Cannon, 703 F.3d 407, 412 (8th Cir. 2013) (internal quotation marks
omitted). However, “suppression is not an automatic consequence of a Fourth
Amendment violation. Instead, the question turns on the culpability of the police and
the potential of exclusion to deter wrongful police conduct.” Herring v. United
States, 555 U.S. 135, 137 (2009). Indeed, the Supreme Court has described the
exclusionary rule as an “extreme sanction,” United States v. Leon, 468 U.S. 897, 916
(1984), “calculated to prevent, not repair. Its purpose is to deter—to compel respect
for the constitutional guaranty in the only effectively available way—by removing the
incentive to disregard it,” Elkins v. United States, 364 U.S. 206, 217 (1960). With
these principles in mind, when considering challenges to the suppression of evidence,
we review a district court’s “factual findings for clear error and application of law de
novo.” United States v. Rodriguez, 834 F.3d 937, 940 (8th Cir. 2016).




                                          -4-
        On appeal, the Government renews its argument that the plain language of the
warrant authorized the search of the RV, as it was a vehicle located on the premises
at the time of the original search. The Government notes that an RV is a “vehicle”
under the common meaning of the word. See Vehicle, Black’s Law Dictionary (10th
ed. 2014) (defining “vehicle” as “[a]n instrument of transportation or conveyance”).
It also claims that Missouri, Pennsylvania, and federal statutory definitions recognize
fifth-wheel trailers like Houck’s RV as vehicles. See Mo. Rev. Stat. § 301.010(62)
(defining “trailer” as “any vehicle without motive power designed for carrying
property or passengers on its own structure and for being drawn by a self-propelled
vehicle”); 75 Pa. Cons. Stat. § 102 (defining “trailer” as “[a] vehicle designed to be
towed by a motor vehicle”); 49 C.F.R. § 571.3 (recognizing “recreational vehicle
trailers” as subject to the Federal Motor Vehicle Safety Standards).

      As an initial matter, it is not clear that the district court’s determination that
Houck was using the RV as a residence precluded it from finding that it was also a
“vehicle” for purposes of the warrant. See United States v. Sturgis, 652 F.3d 842, 844
(8th Cir. 2011) (“When considering whether a search exceeded the scope of a
warrant, we look to the fair meaning of the warrant’s terms.” (internal quotation
marks omitted)); see also United States v. Montgomery, 527 F.3d 682, 687 (8th Cir.
2008) (“Police may lawfully search all buildings, containers, and vehicles on the
property to be searched in which the contraband sought might be found.”); cf. Carney,
471 U.S. at 390-95 (determining that a motor home used as a residence qualified as
a “vehicle” for the purposes of a warrantless search under the automobile exception).
However, even assuming that the RV fell outside the scope of the warrant, we
conclude that the officers made, at most, an “honest mistake” in interpreting the
warrant to include the RV. See Maryland v. Garrison, 480 U.S. 79, 87 (1987).

       In Maryland v. Garrison, the Supreme Court reviewed the exclusion of
evidence seized during the search of two separate apartment units that encompassed
an entire floor, where the applicable warrant authorized the search of only one of the

                                          -5-
apartments. Id. at 80. Given that it was not apparent to the officers that the floor was
subdivided into two units, the Court held that the search did not violate the Fourth
Amendment. See id. at 88. In reaching this conclusion, the Court focused on the
reasonableness of the officers’ interpretation of the warrant: “[T]he officers’ conduct
was consistent with a reasonable effort to ascertain and identify the place intended
to be searched . . . .” Id. (emphasis added). The Court further explained that we
assess the reasonableness of officers’ actions “in light of the information available to
them at the time they acted,” id. at 85, and it emphasized “the need to allow some
latitude for honest mistakes that are made by officers in the dangerous and difficult
process of . . . executing search warrants,” id. at 87.

       Garrison’s focus on reasonableness is emblematic of the Supreme Court’s
general approach to the Fourth Amendment. For example, in Davis v. United States,
the Court held that “[e]vidence obtained during a search conducted in reasonable
reliance on binding precedent is not subject to the exclusionary rule.” 564 U.S. 229,
241 (2011). In another context, the Court affirmed the denial of a motion to suppress
evidence seized during an arrest, where the arresting “officer reasonably believe[d]
there [wa]s an outstanding arrest warrant” even though “that belief turn[ed] out to be
wrong because of a negligent bookkeeping error.” Herring, 555 U.S. at 137. This
emphasis on reasonableness is longstanding and rooted in the language of the Fourth
Amendment, which prohibits unreasonable searches and seizures. See Leon, 468
U.S. at 918-19 (“We conclude that the marginal or nonexistent benefits produced by
suppressing evidence obtained in objectively reasonable reliance on a subsequently
invalidated search warrant cannot justify the substantial costs of exclusion.”).

      Applying these principles, we find that the officers’ interpretation of the
warrant was not unreasonable, even assuming it was mistaken. Although there was
some evidence that the RV was being used as a temporary residence, the officers
observed the following facts supporting their conclusion that it was a vehicle: (1) the
RV had fully inflated tires, could have been mobile within 30 minutes, and was

                                          -6-
parked on a driveway with ready access to a roadway; (2) the truck used to tow the
RV was parked next to it; (3) the RV, which was parked at a Pennsylvania residence,
had Missouri license plates, had a vehicle identification number, and was registered
in Missouri; and (4) the RV was not attached to the ground or permanently affixed
to any structure.1 Further, given that “vehicle” is commonly defined as “[a]n
instrument of transportation or conveyance,” see Vehicle, Black’s Law Dictionary,
it was reasonable for the officers to treat it as such. Thus, under these circumstances,
we conclude that it was not objectively unreasonable for the officers to believe that
the RV was a vehicle within the scope of the warrant. See United States v. Patterson,
278 F.3d 315, 318 (4th Cir. 2002) (applying Garrison and upholding the search of a
gravel area because, although ultimately incorrect, law enforcement “held an
objectively reasonable belief that the gravel area in front of that property was part of
the premises encompassed within their warrant”). Therefore, there is no basis for
excluding the challenged evidence here. See Leon, 468 U.S. at 918-19 (“[E]ven
assuming that the [exclusionary] rule effectively deters some police misconduct and
provides incentives for the law enforcement profession as a whole to conduct itself
in accord with the Fourth Amendment, it cannot be expected, and should not be
applied, to deter objectively reasonable law enforcement activity.”).

                                          III.

      Accordingly, we reverse the district court’s grant of the motion to suppress.
                     ______________________________


      1
        We are not persuaded that the inclusion of the RV as a specific place to be
searched in the second warrant disproved the officers’ asserted belief that the RV was
a vehicle at the time they executed the original search warrant. The initial search and
accompanying interviews provided officers with new information that indicated both
the existence of data-storage devices and their probable location inside the RV. Thus,
it is not surprising that Kreider included these details in his second warrant
application or that he focused on the RV.

                                          -7-